DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 –  5, 11 – 15, 24, 25, and 30 – 39 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 01/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 26 – 29, directed to the a method of use remains withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Shurtz on 07/06/2022.

The application has been amended as follows: 
1. (Currently Amended) A system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment, the system comprising: 
the ED, wherein the ED comprises a tubular body, wherein the body is expandable between a compressed position and a 
a delivery sheath sized to receive and maintain the ED in the compressed position, the delivery sheath having a delivery sheath opening having a diameter sized to receive the ED into the delivery sheath in a compressed form; 
a collapsible compressor for compressing the ED for reception by the delivery sheath through the delivery sheath opening, wherein the compressor comprises a generally tapered structure defining an interior space, the tapered structure comprising distal and proximal compressor ends, wherein the proximal compressor end is proximal to the delivery sheath opening, wherein the distal compressor end comprises a distal compressor opening sized to receive the ED in the non-compressed position, wherein the tapered structure tapers from the distal compressor opening toward the proximal compressor end such that the cross section of the interior space diminishes toward the proximal compressor end, wherein the cross sectional area of the interior space at the proximal compressor end is equal to or less than the cross sectional area of the delivery sheath opening, and wherein an interior surface of the tapered structure is frictionally engaged with the outer surface of the ED; 
a hollow compressor tube attached to the compressor and disposed within the delivery sheath, wherein the hollow compressor tube is operable to be advanced proximally through the delivery sheath to urge the compressor and the ED frictionally engaged therein through the delivery sheath opening to collapse the compressor, wherein collapse of the compressor upon reception within the delivery sheath exerts a radial force upon the ED sufficient to compress the ED into the compressed position for reception in the delivery sheath; and 
a push wire disposed within the hollow compressor tube and operable to be advanced through the delivery sheath independently of the hollow compressor tube, wherein the push wire has a bump member disposed thereon proximal to the proximal ED end, wherein the bump member comprises a circular contact surface having a diameter sized to contact the ED at the proximal ED end about a circumference of the proximal ED end of the ED in the compressed position, the bump member being configured so that a distal face of the bump member contacts the ED at the proximal ED end, wherein the bump member is not required to be engaged with the ED during compression by the collapsible compressor, and wherein the bump member is configured to be advanced distally relative to the tapered structure in order for the contact surface to contact the proximal ED end and apply a distal force at the proximal ED end about the circumference of the proximal ED end only in a distal direction in order for the ED to be disengaged from the compressor.

26. (Cancelled).

27. (Cancelled).

28. (Cancelled).

29. (Cancelled).

40. (Cancelled).

41. (Cancelled).

42. (Cancelled).

43. (Cancelled).


Allowable Subject Matter
Claims 1 – 5, 11 – 15, 24, 25, and 30 – 39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the systems of independent claims 1 and 30. Both systems comprise a system for radial compression of an endovascular device which comprises an endovascular device (ED), a delivery sheath sized to receive and maintain the ED in a compresses state, a tapered collapsible compressor attached to a hollow compressor tube disposed within the delivery sheath, wherein the hollow compressor tube urges the compressor and the ED through the delivery sheath opening to collapse the compressor and the ED; the system further includes a push wire disposed within the hollow compressor tube, and a bump member attached to the push wire positioned proximally of the proximal end of the ED, the bump member having a circular contact surface configured to contact the proximal end of ED and apply a force only in the distal direction to the ED in order to disengage the ED from the compressor, lastly the bump member is not required to engage the ED during the compression of the ED by the collapsible member.
The closest prior art, Zucker (US 20190151067 A1) (previously cited), discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising an ED (stent 3), a delivery sheath (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), a push wire (shaft 4) operable to be advanced through the delivery sheath (outer tube 6) independently (shaft 4 can be moved independently – paragraph [0116]), wherein the push wire (shaft 4) has a bump member (retainer 5) disposed thereon proximal to the proximal ED end (proximal end of stent 3) (Fig. 7), wherein the bump member (retainer 5) comprises a circular contact surface (distal face of retainer 5) having a diameter sized to contact the ED about a circumference of the proximal ED end of the ED in the compressed position (Fig. 1) (Examiner’s note: the retainer 5 is sized such that the distal surface is capable of coming into contact with the circumference of the stent 3 when in the compressed state, as the retainer 5 is pushed through to form a form-fitting engagement with the stent 3 -  paragraph [0097] and [0117] and Fig. 1); and wherein the bump member (retainer 5) is configured to be advanced distally relative to the tapered structure in order for the contact surface (distal face of the retainer 5) to contact the proximal ED end (proximal end of stent 3) and apply the force about the circumference of in order for the ED to be disengaged from the system (Examiner’s note: as the retainer 5 is pushed distally, the retainer 5 applies a force to the inner surface of the proximal end which in turn applies a force to the circumference of stent 3 by compressing the circumference of stent 3 up against outer tube 6 inner wall – paragraph [0107]). However, Zucker is silent regarding (i) a compressor and a hollow compressor tube, and (ii) wherein the bump member is not required to be engaged with the ED during compression by the collapsible compressor and apply a distal force at the proximal end of the ED in the distal direction only. 
As to (i), Styre (US 20090299449 A1) (previously cited) teaches, in the same field of endeavor, a system for radial compression of an endovascular device (endoprosthesis kit) (abstract) comprising a collapsible compressor (see annotated Fig. 1) (paragraph [00664] and Fig. 1) for compressing the ED (endoprosthesis 13) for reception by the delivery sheath (sheath 15) through the delivery sheath opening (opening of sheath 15 – Fig. 1), and a hollow compressor tube (see annotated Fig. 1) attached to the compressor (see annotated Fig. 1) and disposed within the delivery sheath (sheath 15) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 1) is operable to be advanced proximally through the delivery sheath (sheath 15) (paragraph [0064 – 0065]) to urge the compressor (see annotated Fig. 1) and the ED (endoprosthesis 13) frictionally engaged therein through the delivery sheath opening (opening of sheath 15) to collapse the compressor (see annotated Fig. 1) (paragraph [0064 – 0065]), furthermore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Strye, for the purpose of allowing the endoprosthesis to be progressively compressed from its deployed state (paragraph [0064] – Strye). 
As to (ii), however, neither Zucker nor the modified device of Zucker in view of Strye discloses or makes obvious wherein the bump member is not required to be engaged with the ED during compression; furthermore because the bump member (retainer 5) of Zucker is used to both pull and push the ED there is no obvious or reasonable motivation for adding in an additional bump member for the purpose of applying the pushing force. Thus, bringing in an additional bump member would result in the system having redundant structures being used for the same purpose and make the system in operable for its intended use. 
Annotated Figure 1 of Styre

    PNG
    media_image1.png
    383
    501
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771          


/Ryan J. Severson/Primary Examiner, Art Unit 3771